Name: Commission Regulation (EC) No 1720/97 of 3 September 1997 amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal
 Type: Regulation
 Subject Matter: animal product;  marketing;  agricultural structures and production;  consumption;  economic policy
 Date Published: nan

 Avis juridique important|31997R1720Commission Regulation (EC) No 1720/97 of 3 September 1997 amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal Official Journal L 242 , 04/09/1997 P. 0033 - 0036COMMISSION REGULATION (EC) No 1720/97 of 3 September 1997 amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and vealTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2067/92 of 30 June 1992 on measures to promote and market quality beef and veal (1), and in particular Article 4 thereof,Whereas Commission Regulation (EEC) No 1318/93 (2), as last amended by Regulation (EC) No 692/97 (3), lays down detailed rules for the application of Regulation (EEC) No 2067/92 and in particular the minimum requirements regarding production, quality and controls of products covered by the promotion and marketing measures; whereas, in the light of the experience gained during the programmes implemented, certain adjustments should be made to those minimum requirements to make them less rigid; whereas, in particular, the categories of meat that may qualify for promotion measures should be extended and the requirements relating to the ageing periods made more flexible; whereas it is also necessary to take account of the wishes of consumers in particular by laying down provisions on animal welfare, residue controls and labelling; whereas, in view of the number of changes, Annex I to Regulation (EEC) No 1318/93 should be replaced;Whereas for the sake of sound administration, provision should be made for the Member States to penalize irregularities appropriately;Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1318/93 is hereby amended as follows:1. The following paragraph 3 is added to Article 8:'3. The competent national authorities shall establish a sufficiently dissuasive penalty system which may include, if necessary, temporary or permanent suspension from participation in promotion programmes. They shall inform the Commission without delay of the penalty system provided for.`2. Annex I is replaced by the Annex hereto.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply to applications for a Community financial contribution submitted from its date of entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 September 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 215, 30. 7. 1992, p. 57.(2) OJ L 132, 29. 5. 1993, p. 83.(3) OJ L 102, 19. 4. 1997, p. 13.ANNEX 'ANNEX IMINIMUM PRODUCTION, QUALITY AND CONTROL REQUIREMENTS1. STOCKFARMING1.1. Origin1.1.1. Except for veal calves, breeds other than those listed in Annex II to Commission Regulation (EEC) No 3886/92 (1) and the first crosses with one of those breeds.1.1.2. Only farmers who regularly channel or will channel part of their production into promotion measures will be considered.1.2. Nutrition1.2.1. Feedingstuffs for bovine animals other than calves should contain no meat, bone or fish meal and protein should be exclusively vegetable.1.2.2. The liquid food ratio for calves must contain at least 60 % products of dairy origin and, regarding the rest, the nutrition must contain no meat, bone or fish meal.1.3. Health monitoring1.3.1. Additional checks as part of the regular monitoring of the herd by a veterinarian, who must be able to get to the holding quickly if necessary.1.3.2. Compulsory registration of therapeutic treatments; to this end, each farm must have a register in which to note the medicines prescribed by the veterinarian and the dates of use and quantities administered for each animal treated.1.3.3. Only animals which have not been administered products containing beta-agonists, even for therapeutic purposes, may be admitted to promotion programmes.1.3.4. Animals which have been treated using antibiotics or pest control products may be admitted to promotion programmes provided the treatment was remedial rather than preventive, and prescribed by a veterinarian. Preference will be given to medicines not requiring a waiting period. However, a preventive treatment can be prescribed by a veterinarian during the 15 days which follow the regrouping of the animals.1.3.5. In the case of non-compliance with the provisions aimed at above, definitive exclusion of the producer from eligibility for the promotion measures.1.4. Residues1.4.1. Additional checks for the substances listed in Annex I to Council Directive 96/23/EC (2). Samples for analysis will be taken:- on the holding, from animals and feed,- at the slaughterhouse, from carcases and offal.1.4.2. The number and frequency of samples must be deemed by the interested parties to be sufficiently representative of all production intended for promotion programmes.1.4.3. Sampling an holdings must be carried out early enough to enable the competent authority to be apprised of the results of analysis before the products are marketed.Sampling of carcases and offal must be carried out on the slaughter line.1.5. Welfare1.5.1. In the case of bovine animals other than calves, the national, international and, where applicable, Community standards shall apply. In particular, when housed animals must:- have sufficient space and natural light, in well-ventilated but draught-free premises,- remain together and not be separated from the herd except in cases of illness,- be free to move and have permanent access to water and feed.In addition, housing must have sufficient bedding or rest area and be regularly cleaned.1.5.2. In the case of calves, the national and Community standards shall apply. In particular:- when housed, animals must have sufficient space and natural light, in well-ventilated but draught-free premises,- all holdings involved in programmes presented from 1999 shall be required to comply with all the requirements referred to in Article 3 (3) of Council Directive 91/629/EEC (1), notwithstanding the last subparagraph thereof.2. TRANSPORT2.1. Measures shall be taken to prevent stress during transport of animals to the slaughterhouse and during their stay at the slaughterhouse. To this end of maximum journey time will be fixed by the applicant, beyond which there must be sufficient rest period before slaughter.2.2. Animals must be transported in adequately clean lorries which meet the requirements in the Community rules. In particular, lorries must be equipped with non-slip ramps with a gentle slope for loading and unloading.2.3. Animals must be dry and adequately clean for transport; they must be moved without the unjustified use of force or electric shock devices.3. SLAUGHTER3.1. ProductFresh meat3.2. Choice of slaughterhouseExclusion of slaughterhouses which do not benefit from the definitive community stamp.3.3. Hygiene3.3.1. Animals which are insufficiently clean, particularly around the hind legs, tail and anal region, shall not be accepted for promotion programmes.3.3.2. Carcases may show no visible faecal contamination; carcases may not be decontaminated by washing, but only by cutting away the contaminated parts.3.4. RefrigerationExcept for calves, application of refrigeration techniques conducive to tenderness such as slow refrigeration or, if this is not possible, rapid refrigeration with electrical stimulation.3.5. Categories of carcase3.5.1. Types of carcase:- veal calves up to six months old within the meaning of Directive 91/629/EEC,- bovine animals with a carcase between 140 and 200 kg,- bulls (category A within the meaning of Council Regulation (EEC) No 1208/81 (2)) not more than 24 months old,- steers (category C within the meaning of Regulation (EEC) No 1208/81),- female animals less than 48 months old that have calved (category D within the meaning of Regulation (EEC) No 1208/81). However, the competent authority may grant a derogation up to 72 months provided the maturing period is extended to at least nine days,- other female animals (category E within the meaning of Regulation (EEC) No 1208/81).3.5.2. WeightFor veal calves, the carcase weight including all the organs in the thoracic and abdominal cavities may not exceed 140 kg.3.5.3. pHExcept for calves, the pH must be measured on each carcase not later than 24 hours after slaughter and must be less than six.4. MARKETING4.1. MaturingExcept for calves, maturing is required for at least seven days from slaughter to placing on sale to the consumer, of which 60 hours after the slaughter must be in the establishment where slaughter took place.The competent authority may accept derogations from the minimum maturing time for pieces not intended for grilling or roasting. In such cases, the label will include a special mention.4.2. Monitoring and checksProducts will be monitored at the wholesale and retail stages to ensure that the meat does not lose quality as a result of inappropriate handling and storage.4.3. LabellingFor pre-packaged meat, the following information must be given:- the reference number referred to in 5.2,- for the use of the wholesaler: the date of slaughter, or a date prior to which the meat may not be sold,- the name of the cut of meat from which the piece is taken,- for the use of the consumer: the use-by date.5. TRACEABILITY5.1. Each animal must be individually identified in accordance with Council Regulation (EC) No 820/97 (1) and the corresponding registration number must be marked on carcases up to the point of retail sale.5.2. All cuts of meat must bear a reference number by which the number of the individual animal or group (per set of animals with similar quality characteristics) from which the meat comes can be traced.5.3. Traceability must be checked using an appropriate method by which it can be proven that the marketed product corresponds to the animal or the group of animals from which it originates.6. COMMON PROVISIONS6.1. MethodologyThe methods of rearing, slaughter and processing must be clearly defined in advance so that they can be standardized to ensure stable quality.6.2. Additional criteriaAdditional quality requirements may be imposed by the competent authority and/or proposing organization to take account of the specific characteristics of the market concerned and the perceptions of quality of consumers in that market.`(1) OJ L 391, 31. 12. 1992, p. 20.(2) OJ L 125, 23. 5. 1996, p. 10.(1) OJ L 340, 11. 12. 1991, p. 28.(2) OJ L 123, 7. 5. 1981, p. 3.(1) OJ L 117, 7. 5. 1997, p. 1.